DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 9, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, and 17  of U.S. Patent No. USP (10,917,931). Although the conflicting claims are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming certain claim elements. The application’s claims are nearly identical in every other aspect to the patented claims. It is the Examiner’s position that broadening the patented claims by not claiming certain claim elements of the patented claims would have been obvious to one of ordinary skill in the art in view of the patented claims. It is important to note that the instant application 17/144,198 is a continuation of the application 16/176,811 which yielded patent (U.S. Patent No. 10,917,931) used herein as the basis for the obviousness-type double patenting rejection. The applicant is attempting to broaden the parent applications claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application would unjustly extend Applicant patent protection beyond the statutory period, at the same time, granting broader protection to the applicant.

Regarding Claims 2-8, 10-16, and 18-20 the claims are further rejected as non-statutory obviousness type double patenting because the instant application is a continuation of U.S. Patent No. USP (10,917,931), hence the claimed limitations are disclosed in the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over JANGID et al. US (2020/0077325). 

Regarding Claim 1, Jangid discloses a method comprising: performing, by an end device (see Fig. 1, UE 100), a cell selection procedure or a cell reselection procedure (see Para’s [0002] i.e., cell reselection in the MR-DC system, [0005] i.e., the UE may reselect any cell based on a cell-reselection criteria, [0011], [0015] & [0047]), wherein the end device is an Evolved Universal Terrestrial Radio Access-New Radio (E-UTRA- NR) Dual Connectivity (EN-DC) capable device, (see Fig. 1, UE 100 & Para’s [0053-0054])

reading, by the end device, a first message transmitted by a first wireless station, (see Para’s [0003], [0055] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication. The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message & [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support and signal strength of the plurality of neighboring cells by reading one of the message)

determining, by the end device (see Fig. 1 i.e., UE 100), that the first wireless station is not an EN-DC capable anchor device based on the first message; (see Para’s [0050], [0055-0056] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication (i.e., may include non-EN-DC capable anchor device). The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message, [0069-0070] i.e., the UE 100 is able to determine that the identified first cell 200A does not support the NG MR-DC based on the message, [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support (i.e., may include non-EN-DC capable anchor device) and signal strength of the plurality of neighboring cells by reading one of the message and at least one network parameter, and determines NG MR-DC support and signal strength of the plurality of neighboring cells until an appropriate neighboring cell having the NG MR-DC support and signal strength greater than the signal strength of the current cell is found, & [0077]).

JANGID does not explicitly teach the claim limitations of omitting to camp on the first wireless station, by the end device, based on the determining; and determining, by the end device, whether a second candidate cell is available on which to camp. However the limitations would be obvious over the teachings of Jangid.

Jangid discloses only camping on cells which are EN-DC capable anchor devices based on the determining, which suggests a first wireless station which is a non EN-DC capable anchor device will be omitted, (see Para’s [0010] i.e., camping on identified first cell supporting the NG MR-DC system, [0043-0044] i.e., In the MR-DC with the 5GC, the UE provides preference to the cell supporting the NGEN-DC and cells supporting the NE-DC & [0047-0048] i.e., cell selection and reselection preference to LTE cells having the MR-DC support, i.e., an LTE anchor cell having dual connectivity with the NR, [0055-0056] i.e., The MR-DC mechanism is referred to as the EN-DC architecture, in which the anchors of the control plane are always located in an LTE RAN & [0075])

and determining, by the end device, whether a second candidate cell (see Fig. 1 i.e., Cell 2) is available on which to camp (see Para’s [0044] i.e., In the MR-DC with the 5GC, the UE provides preference to the cell supporting the NGEN-DC and cells supporting the NE-DC & [0047-0048] i.e., cell selection and reselection preference to LTE cells having the MR-DC support, i.e., an LTE anchor cell having dual connectivity with the NR, [0075], & [0077]).

Therefore it would have been obvious to one of ordinary skill in the art for omitting to camp by the end device on the first wireless station if it is not an EN-DC capable anchor device based on the teachings of Jangid who discloses the end device prefers to only camp on cells which are EN-DC capable anchor devices because the motivation lies in Jangid for cell selection and reselection preference to LTE cells having MR-DC support for the EN-DC architecture. 

Regarding Claim 2, Jangid discloses the method of claim 1, wherein the first message is a system information block SIB) Type 2 message that includes data (see Para [0075]) or by omission of inclusion of data indicates that the first wireless station is the least one of a femtocell device or the non-EN-DC capable anchor device, (see Para [0055] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication (i.e., may include non-EN-DC capable anchor device). The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message & [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support (i.e., may include non-EN-DC capable anchor device) and signal strength of the plurality of neighboring cells by reading one of the message).

Regarding Claim 3, Jangid discloses the method of claim 1, wherein the first message is a system information block (SIB) Type 1 message that includes at least one of an extended Cell Global Identifier pertaining to the first wireless station, a physical cell identity, a public land mobile network identifier, or a tracking area pertaining to the first wireless station, (see Para [0059] i.e., PLMN list & [0063-0065] i.e., SIB 1 includes tracking area code)  

Regarding Claim 7, Jangid discloses the method of claim 1, further comprising: camping, by the end device in response to determining that the second candidate cell is not available on which to camp, on the first wireless station, (see Para [0075] i.e., the UE determines signal strength of the plurality of neighboring cells until an appropriate neighboring cell having NG MR-DC support and signal strength greater than the signal strength of the current cell is found)  

Regarding Claim 8, Jangid discloses the method of claim 1, further comprising: determining, by the end device, that the second candidate cell is available to camp on (see Para [0075]), wherein the second candidate cell is an EN-DC capable anchor device (see Para’s [0037], [0047] & [0075]); and camping, by the end device, on the second candidate cell of a second wireless station, (see Para’s [0037], [0047], & [0075]). 

Regarding Claim 9, Jangid discloses an end device (see Fig. 1, UE 100 & Fig. 5) comprising: a processor (see Fig. 5, processor 120) is configured to: perform a cell selection procedure or a cell reselection procedure, (see Para’s [0002] i.e., cell reselection in the MR-DC system, [0005] i.e., the UE may reselect any cell based on a cell-reselection criteria, [0011], [0015] & [0047])

wherein the end device is an Evolved Universal Terrestrial Radio Access-New Radio (E-UTRA-NR) Dual Connectivity (EN-DC) capable device, (see Fig. 1, UE 100 & Para’s [0053-0054])

read a first message transmitted by a first wireless station, (see Para’s [0003], [0055] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication. The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message & [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support and signal strength of the plurality of neighboring cells by reading one of the message)

determine that the first wireless station identified is not an EN-DC capable anchor device based on the first message; (see Para’s [0050], [0055-0056] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication (i.e., may include non-EN-DC capable anchor device). The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message, [0069-0070] i.e., the UE 100 is able to determine that the identified first cell 200A does not support the NG MR-DC based on the message, [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support (i.e., may include non-EN-DC capable anchor device) and signal strength of the plurality of neighboring cells by reading one of the message and at least one network parameter, and determines NG MR-DC support and signal strength of the plurality of neighboring cells until an appropriate neighboring cell having the NG MR-DC support and signal strength greater than the signal strength of the current cell is found, & [0077]).

JANGID does not explicitly teach the claim limitations of omitting to camp on the first wireless station in response to the determination that the first wireless station is not the EN-DC capable anchor device; and determine whether a second candidate cell is available on which to camp. However the limitations would be obvious over the teachings of Jangid.

Jangid discloses only camping on cells which are EN-DC capable anchor devices in response to the determination that the first wireless station is not the EN-DC capable anchor device, which suggests a first wireless station which is a non EN-DC capable anchor device will be omitted, (see Para’s [0010] i.e., camping on identified first cell supporting the NG MR-DC system, [0043-0044] i.e., In the MR-DC with the 5GC, the UE provides preference to the cell supporting the NGEN-DC and cells supporting the NE-DC & [0047-0048] i.e., cell selection and reselection preference to LTE cells having the MR-DC support, i.e., an LTE anchor cell having dual connectivity with the NR, [0055-0056] i.e., The MR-DC mechanism is referred to as the EN-DC architecture, in which the anchors of the control plane are always located in an LTE RAN & [0075])

and determine whether a second candidate cell (see Fig. 1 i.e., Cell 2) is available on which to camp (see Para’s [0044] i.e., In the MR-DC with the 5GC, the UE provides preference to the cell supporting the NGEN-DC and cells supporting the NE-DC & [0047-0048] i.e., cell selection and reselection preference to LTE cells having the MR-DC support, i.e., an LTE anchor cell having dual connectivity with the NR, [0075], & [0077]).

Therefore it would have been obvious to one of ordinary skill in the art for omitting to camp by the end device on the first wireless station if it is not an EN-DC capable anchor device based on the teachings of Jangid who discloses the end device prefers to only camp on cells which are EN-DC capable anchor devices because the motivation lies in Jangid for cell selection and reselection preference to LTE cells having MR-DC support for the EN-DC architecture. 

Regarding Claim 10, Jangid discloses the end device of claim 9, wherein the first message is a system information block (SIB) Type 2 message that includes data or by omission of inclusion of data indicates that the first wireless station is the least one of the femtocell device or the non-EN-DC capable anchor device, (see Para [0055] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication (i.e., may include non-EN-DC capable anchor device). The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message & [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support (i.e., may include non-EN-DC capable anchor device) and signal strength of the plurality of neighboring cells by reading one of the message).

Regarding Claim 11, Jangid discloses the end device of claim 9, wherein the first message is a system information block (SIB) Type 1 message that includes at least one of an extended Cell Global Identifier pertaining to the first wireless station, a physical cell identity, a public land mobile network identifier, or a tracking area pertaining to the first wireless station, (see Para [0059] i.e., PLMN list & [0063-0065] i.e., SIB 1 includes tracking area code)  
 
Regarding Claim 15, Jangid discloses the end device of claim 9, wherein the processor is configured to: camp in response to determining that the second candidate cell is not available on which to camp, on the first wireless station, (see Para [0075] i.e., the UE determines signal strength of the plurality of neighboring cells until an appropriate neighboring cell having NG MR-DC support and signal strength greater than the signal strength of the current cell is found)  

Regarding Claim 16, Jangid discloses the end device of claim 9 wherein the processor is further configured to: determining that the second candidate cell is available to camp on (see Para [0075]), wherein the second candidate cell is an EN-DC capable anchor device (see Para’s [0037], [0047] & [0075]); and camp on the second candidate cell of a second wireless station, (see Para’s [0037], [0047], & [0075]). 

Regarding Claim 17, Jangid discloses a non-transitory computer-readable storage medium (see Para [0079]) storing instructions executable by a processor (see Fig. 5 i.e., Processor 120) of an end device (see Fig. 5 i.e., UE 100), which when executed cause the end device to: perform a cell selection procedure or a cell reselection procedure, (see Para’s [0002] i.e., cell reselection in the MR-DC system, [0005] i.e., the UE may reselect any cell based on a cell-reselection criteria, [0015] & [0047])

wherein the end device is an Evolved Universal Terrestrial Radio Access-New Radio (E-UTRA-NR) Dual Connectivity (EN-DC) capable device; (see Fig. 1, UE 100 & Para’s [0053-0054])

read a first message transmitted by a first wireless station, (see Para’s [0003], [0055] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication. The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message & [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support and signal strength of the plurality of neighboring cells by reading one of the message)

determine that the first wireless station identified is not an EN-DC capable anchor device based on the first message, (see Para’s [0050], [0055-0056] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication (i.e., may include non-EN-DC capable anchor device). The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message, [0069-0070] i.e., the UE 100 is able to determine that the identified first cell 200A does not support the NG MR-DC based on the message, [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support (i.e., may include non-EN-DC capable anchor device) and signal strength of the plurality of neighboring cells by reading one of the message and at least one network parameter, and determines NG MR-DC support and signal strength of the plurality of neighboring cells until an appropriate neighboring cell having the NG MR-DC support and signal strength greater than the signal strength of the current cell is found, & [0077]).

JANGID does not explicitly teach the claim limitations of omitting to camp, in response to the determination that the first wireless station is not the EN-DC capable anchor device, on the first wireless station; and determine whether a second candidate cell is available on which to camp. However the limitations would be obvious over the teachings of Jangid.

Jangid discloses only camping on cells which are EN-DC capable anchor devices in response to the determination that the first wireless station is not the EN-DC capable anchor device, which suggests a first wireless station which is a non EN-DC capable anchor device will be omitted, (see Para’s [0010] i.e., camping on identified first cell supporting the NG MR-DC system, [0043-0044] i.e., In the MR-DC with the 5GC, the UE provides preference to the cell supporting the NGEN-DC and cells supporting the NE-DC & [0047-0048] i.e., cell selection and reselection preference to LTE cells having the MR-DC support, i.e., an LTE anchor cell having dual connectivity with the NR, [0055-0056] i.e., The MR-DC mechanism is referred to as the EN-DC architecture, in which the anchors of the control plane are always located in an LTE RAN & [0075])

and determine whether a second candidate cell (see Fig. 1 i.e., Cell 2) is available on which to camp (see Para’s [0044] i.e., In the MR-DC with the 5GC, the UE provides preference to the cell supporting the NGEN-DC and cells supporting the NE-DC & [0047-0048] i.e., cell selection and reselection preference to LTE cells having the MR-DC support, i.e., an LTE anchor cell having dual connectivity with the NR, [0075], & [0077]).

Therefore it would have been obvious to one of ordinary skill in the art for omitting to camp by the end device on the first wireless station if it is not an EN-DC capable anchor device based on the teachings of Jangid who discloses the end device prefers to only camp on cells which are EN-DC capable anchor devices because the motivation lies in Jangid for cell selection and reselection preference to LTE cells having MR-DC support for the EN-DC architecture. 

Regarding Claim 18, Jangid discloses the non-transitory computer-readable storage medium of claim 17, wherein the first message is a system information block (SIB) Type 2 message that includes data (see Para [0075]) or by omission of inclusion of data indicates that the first wireless station is the least one of the femtocell device or the non-EN-DC capable anchor device, (see Para [0055] i.e., The UE 100 is configured to detect/identify the first cell 200a supporting the NG MR-DC by determining one of an MR-DC type NGEN-DC support and an MR-DC type EN-DC support based on an MR-DC availability indication (i.e., may include non-EN-DC capable anchor device). The MR-DC availability indication comprises an upperlayerIndication-r15 indication in the SIB 2 message & [0075] i.e., In another embodiment, the UE 100 measures at least one network parameter (e.g., SIB 2 information) for a plurality of neighboring cells, determines the NG MR-DC support (i.e., may include non-EN-DC capable anchor device) and signal strength of the plurality of neighboring cells by reading one of the message).

Regarding Claim 19, Jangid discloses the non-transitory computer-readable storage medium of claim 17, wherein the first message is a system information block (SIB) Type 1 message that includes at least one of an extended Cell Global Identifier pertaining to the first wireless station, a public land mobile network identifier, a physical cell identity, or a tracking area pertaining to the first wireless station, (see Para [0059] i.e., PLMN list & [0063-0065] i.e., SIB 1 includes tracking area code)  

5.	Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JANGID et al. US (2020/0077325) in view of Yamagishi et al. US (2011/0263239). 

Regarding Claims 4, 12, and 20, Jangid discloses the method of claims 1, 9,  but does not disclose wherein the first message is a system information block (SIB) Type 1 message that includes cell barring information pertaining to the first wireless station, and wherein the cell barring information indicates that the first wireless station is barred as a Long Term Evolution anchor device for end devices that are EN-DC capable. However the claim limitation would be rendered obvious in view of Yamagishi et al. US (2011/0263239).

Yamagishi discloses wherein the first SIB message is a SIB Type 1 message that includes cell barring information pertaining to the first wireless station (see Para [0029]), wherein the cell barring information indicates that the first wireless station is barred as a Long Term Evolution anchor device for end devices that are EN-DC capable (see Para’s [0025] & [0029] i.e., In particular, in the LTE scheme, the reception unit 12 is configured to transfer “Cell barred” and so on included in the received broadcast information SIB 1, to the control unit 14).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first SIB message as a SIB Type 1 message as disclosed in Jangid to include cell barring information pertaining to the first wireless station as disclosed in Yamagishi because the motivation lies in Yamagishi for effectively conveying system information such as the cell barring information to the UE using broadcast information. 

While Jangid discloses the end device is EN-DC capable (see Fig. 1 i.e., UE 100 & Para’s [0011], [0037] & [0062]) and that the first wireless station is barred as a LTE anchor device for end devices that are EN-DC capable (see Para [0047-0048] & [0056]), the combination of Jangid in view of Yamagishi does not disclose the cell barring information indicates that the first wireless station is barred as a LTE anchor device. However the claim limitation would be rendered obvious in view of Kim et al. US (2019/0053129). 

Kim discloses the cell barring information indicates that the first wireless station is barred as a LTE anchor device (see Fig. 1A i.e., Nr gNB 1a-10 & Para’s [0012], [0038-0040] i.e., evolved node B (eNB) of a legacy LTE system & [0098] i.e., Since the cellBarred IE included in the SIB1 is set to ‘barred’, the legacy LTE UE 2b-05 assumes that its access to the corresponding cell is barred and does not attempt to camp on the corresponding cell). 

(Kim suggest the LTE UE measures neighboring cells and selects the eLTE cell with the best received signal strength (see Para [0098])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first wireless station which is barred as a LTE anchor device for end devices that are EN-DC capable as disclosed in Jangid to be indicated in the cell barring information as disclosed in Kim because the motivation lies in Kim for the LTE UE measures neighboring cells and selects the eLTE cell with the best received signal strength.

6.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JANGID et al. US (2020/0077325) in view of YI US (2014/0376439). 

Regarding Claims 5 and 13, JANGID discloses the method and end device of claims 1 and 9, but does not disclose wherein the first SIB message is a SIB Type 1 message that includes closed subscriber group information pertaining to the first wireless station. However the claim limitation would be rendered obvious in view of YI US (2014/0376439). 

YI discloses wherein the first SIB message is a SIB Type 1 message that includes closed subscriber group information pertaining to the first wireless station (see Para [0035] i.e., the base stations can broadcast system information such as SIB 1 which can contain a Closed Subscriber Group (CSG) indicator indicating whether or not access to a corresponding femto cell is limited to a region of femto cells managed by these base stations). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first SIB message which is a SIB Type 1 message as disclosed in JANGID to include closed subscriber group information pertaining to the first wireless station as disclosed in Yi because the motivation lies in Yi for conveying the system information including subscriber group information indicating network access for the base station of the cell.  

Allowable Subject Matter
7.	Claims 6 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571) 270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461